Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 10, 12, 15-16, 19-20, and 23-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not teach or suggests a base isolation system comprising a first member and a second member above the first member and separated by pillars, said pillars having a movable end and a fixed end. The system including also at least one spring attached at one end to one of the members and to one end of the pillar such that the spring is angled relative to either the one or the second member, as recited within the context of the claim.
With respect to claim 23, the prior art of record does not teach or suggests a base isolation system comprising a first member and a second member above the first member and separated by pillars, said pillars having a movable end and a fixed end. The at least one pillar is mounted to the first member via a base plate which is mounted at a variable height relative to the first member so as to adjust the pillar height, as recited within the context of the claim.
With respect to claim28, the prior art of record does not teach or suggests a base isolation system comprising a first member and a second member above the first member and separated by pillars, said pillars having a movable end and a fixed end. The system including also at least one biasing member which acts to urge movement of the pillar movable end back .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633